Citation Nr: 1828763	
Decision Date: 05/15/18    Archive Date: 05/23/18

DOCKET NO.  14-30 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for right ear hearing loss.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include a major depressive disorder and posttraumatic stress disorder (PTSD).

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a cervical spine disability. 

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for cerebrovascular accident (CVA) or stroke.

5.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for low back disability. 

6.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for left ear infection, to include otitis media.

7.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a colon disability, to include colon cancer.

8.  Entitlement to service connection for right ear hearing loss. 

9.  Entitlement to an initial compensable rating for left ear hearing loss.

10.  Entitlement to service connection for an acquired psychiatric disorder, to include a major depressive disorder and PTSD. 

11.  Entitlement to service connection for stroke.

12.  Entitlement to service connection for a cervical spine disability.

13.  Entitlement to service connection for a low back disability.

14.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Lori Chism, Attorney at Law


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to October 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In that decision, the RO granted service connection for left ear hearing loss and assigned a noncompensable rating, effective July 22, 2010.  The Veteran timely disagreed with the initial rating assigned.  Additionally, in the August 2011 rating decision, the RO declined to reopen the previously denied service connection claims for right ear hearing loss, depression, cervical spine disability, PTSD, left ear infection, colon cancer, CVA or stroke, and low back disability. 

Regardless of whether the RO determined whether new and material evidence has been submitted to reopen the service connection claims for right ear hearing loss, depression, cervical spine disability, PTSD, left ear infection, colon cancer, CVA or stroke, and low back disability, the Board must address the issues of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001).

The issue of whether new and material evidence has been received to reopen acquired psychiatric disorder, to include a major depressive disorder and PTSD, was originally characterized by the RO as two separate issues; however, the issues have been combined into a single issue and re-characterized as a psychiatric disorder to include major depressive disorder and PTSD. 

The issue of entitlement to a TDIU has been raised as part and parcel of the initial rating claim for left ear hearing loss.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability).  
The issue of entitlement to an earlier effective date for the award of service connection for left ear hearing loss has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Veteran's notice of disagreement dated June 2012.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action, to include informing the Veteran and his attorney that a claim for benefits must be submitted on the application form prescribed by the Secretary of VA and providing such forms.  See 38 C.F.R. § 3.150 (a) (providing for furnishing of appropriate application form upon request for VA benefits); 38 C.F.R. § 3.155 (describing the manner and methods in which a claim can be initiated and filed); 3.1(p), 3.160 (defining various types of claims); 38 C.F.R. § 19.9 (b) (providing for the Board to refer claims reasonably raised but not yet adjudicated to the AOJ) (2017).

The issues of entitlement to service connection for an acquired psychiatric disorder; CVA or stroke; cervical spine disability; low back disability; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a June 2009 rating decision, the RO continued and confirmed the Veteran's previously denied service connection claim for right ear hearing loss.  The Veteran did not appeal this decision, and new and material evidence was not received within one year after it was issued.

2.  Evidence received since the June 2009 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for service connection for right ear hearing loss.  

3.  In a June 2004 rating decision, the RO denied service connection for depression; in June 2009 rating decision, the RO denied service connection for PTSD.  The Veteran did not appeal the June 2004 or June 2009 decisions, and new and material evidence was not received within one year after they were issued.

4.  Evidence received since the June 2004 and June 2009 rating decisions relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disorder.

5.  In a June 2009 rating decision, the RO declined to reopen the Veteran's previously denied service connection claim for a cervical spine disability.  The Veteran did not appeal this decision, and new and material evidence was not received within one year after it was issued.

6.  Evidence received since the June 2009 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for service connection for a cervical spine disability.  

7.  In a June 2009 rating decision, the RO denied the Veteran's service connection claim for a stroke.  The Veteran did not appeal this decision, and new and material evidence was not received within one year after it was issued.

8.  Evidence received since the June 2009 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for service connection for a CVA or stroke.  

9.  In a June 2009 rating decision, the RO denied the Veteran's service connection claim for a low back disability.  The Veteran did not appeal this decision, and new and material evidence was not received within one year after it was issued.

10.  Evidence received since the June 2009 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for service connection for a low back disability. 

11.  In a June 2009 rating decision, the RO denied the Veteran's service connection claim for colon cancer.  The Veteran did not appeal this decision, and new and material evidence was not received within one year after it was issued.

12.  Evidence received since the June 2009 rating decision as to the service connection claim for a colon disability, to include colon cancer, is cumulative and redundant of the evidence of record at the time of the prior final denial.

13.  In a June 2009 rating decision, the RO denied the Veteran's service connection claim for left ear infection, to include otitis media.  The Veteran did not appeal this decision, and new and material evidence was not received within one year after it was issued.

14.  Evidence received since the June 2009 rating decision as to the service connection claim for a left ear infection, to include otitis media, is cumulative and redundant of the evidence of record at the time of the prior final denial.

15.  The evidence is at least evenly balanced as to whether the Veteran's right ear hearing loss is related to in-service noise exposure during his military service.


CONCLUSIONS OF LAW

1.  The June 2009 rating decision that continued and confirmed the previously denied service connection claim for right ear hearing loss is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  Since the June 2009 rating decision, new and material evidence has been received to reopen the claim of entitlement to service connection for right ear hearing loss.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.

3.  The June 2004 and June 2009 rating decisions that denied service connection for depression and PTSD are final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.

5.  The June 2009 rating decision that declined to reopen the Veteran's previously denied service connection claim for a cervical spine disability is final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.

6.  Since the June 2009 rating decision, new and material evidence has been received to reopen the claim of entitlement to service connection for a cervical spine disability.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.

7.  The June 2009 rating decision that denied entitlement to service connection for a stroke is final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.

8.  Since the June 2009 rating decision, new and material evidence has been received to reopen the claim of entitlement to service connection for a CVA or stroke.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.

9.  The June 2009 rating decision that denied entitlement to service connection for a low back disability is final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.

10.  Since the June 2009 rating decision, new and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.

11.  The June 2009 rating decision that denied entitlement to service connection for colon cancer is final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.

12.  New and material evidence has not been received to reopen service connection for a colon disability, to include colon cancer.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

13.  The June 2009 rating decision that denied entitlement to service connection for chronic left ear infection, to include otitis media, is final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.

14.  New and material evidence has not been received to reopen service connection for a left ear infection, to include otitis media.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.

15.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for right ear hearing loss are met.  38 U.S.C. §§ 1110, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

In this case, the Board is granting the benefits sought in full with respect to whether new and material evidence has been received to reopen claims for right ear hearing loss; an acquired psychiatric disorder; cervical spine disability; stroke; low back disability; and service connection for right ear hearing loss; thus further discussion of the VCAA is unnecessary as to those issues.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C. § 5103A (a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

As to whether new and material evidence has been received to reopen the claims for entitlement to service connection for a colon disability and left ear infection, to include otitis media, neither the Veteran nor his attorney has raised any issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument)."

II.  New and Material Evidence

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c).  An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented. Anglin v. West, 203 F.3d 1343, 1347 (2000).

In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).

A.  Right Ear Hearing loss, Acquired Psychiatric Disorder, and Cervical Spine Disability

In a June 2004 rating decision, the RO denied the Veteran's claims of service connection for right ear hearing loss, a psychiatric disorder (characterized by the RO as depression), and a cervical spine disability on the basis that the Veteran did not have right ear hearing loss as defined by VA that was related to service and that there was no evidence that a psychiatric disorder or a cervical spine disability occurred in nor was caused by service.

In a June 2009 rating decision, the RO confirmed and continued the previous denials for service connection for right ear hearing loss and a cervical spine disability because new and material evidence had not been submitted since the June 2004 rating decision.  Additionally, in the June 2009 rating decision, the RO denied entitlement to PTSD because there was no credible evidence that the claimed in-stressor occurred. 

The Veteran did not appeal the June 2009 decision, nor was new and material evidence associated with the record within one year of its issuance.  Accordingly, the June 2009 rating decision is final.  See 38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

The relevant evidence of record at the time of the June 2009 rating decision consisted of the Veteran's service treatment records (STRs), VA treatment records, October 2003 VA audiology examination report with a June 2004 opinion, an August 2007 statement in support of service connection for PTSD, and a June 2009 VA audiology examination report.

Specifically, his STRs showed no diagnoses or treatment related to right ear hearing loss, a cervical spine condition, or acquired psychiatric condition.  In the October 2003 VA audiology examination report, pure tone thresholds were within normal limits.  In the June 2004 VA opinion, a physician provided a positive nexus between the Veteran's claimed right ear hearing loss and his military service; however, no rationale was provided.  In the June 2009 VA audiological examination report, the Veteran was diagnosed with right ear hearing loss for VA purposes.  VA treatment reports showed diagnoses of acquired psychiatric disorders, to include depression, and cervical spine disabilities, namely cervical myelopathy.  See e.g., VA treatment records dated August 1997 and October 2003.  In the August 2007 statement in support of service connection for PTSD, the Veteran reported that he witnessed one service member die and another service member severely injured. 

In July 2010, the Veteran submitted an application to reopen his previously denied service connection claims for right ear hearing loss, an acquired psychiatric disability, and a cervical spine disability. 

As to the right ear hearing loss, since the June 2009 rating decision, the relevant evidence includes a May 2011 VA audio examination report that show a positive opinion between the Veteran's right ear hearing loss and in-service acoustic trauma with a rationale.  Additionally, the May 2011 VA examiner suggested that the Veteran's hearing loss had its onset during service.

As such, the May 2011 VA examiner's positive nexus opinion between the Veteran's right ear hearing loss and in-service acoustic trauma, to include the examiner's statement that the Veteran has had hearing loss since service, relate to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a right ear hearing loss.  See Shade, 24 Vet. App. at 117.

With respect to the acquired psychiatric disorder, the relevant evidence since the prior final denials includes a July 2015 VA treatment record, in which the VA psychiatrist cited to the Veteran's current diagnosis of an anxiety not otherwise specified (NOS), and noted that the Veteran related more symptoms to his military service.  To this extent, the July 2015 VA psychiatrist notation suggesting a relationship between the Veteran's acquired psychiatric disability and his military service relate to an unestablished fact necessary to substantiate the claim, and raise a reasonable possibility of substantiating the claim.  See Shade, 24 Vet. App. at 117.

As to the cervical spine disability, since the June 2009 rating decision, the relevant evidence includes the Veteran's statements contained in his November 2011 notice of disagreement.  In the Veteran's November 2011 notice of disagreement, he suggested that he developed his cervical spine disability during service and that he has the same cervical spine disability since service.  Accordingly, the new reports about a continuity of symptomatology since service relate to an unestablished fact necessary to substantiate the claim, and raise a reasonable possibility of substantiating the claim.  See Shade, 24 Vet. App. at 117.  

Accordingly, the evidence received since June 2009 rating decision is new and material evidence, and the claims of service connection for a right ear hearing loss, acquired psychiatric disability, and a cervical spine disability are reopened.  Id.; 38 C.F.R. § 3.156.
B.  CVA, Low Back Disability, Colon Disability, and Left Ear Infection 

In a June 2009 rating decision, the RO denied the Veteran's original claims of service connection for chronic left ear infection, to include otitis media; stoke; and low back disability on the basis that the disabilities did not occur in service or was caused by service.  Furthermore, in the June 2009 rating decision, the RO denied entitlement to service connection for colon cancer on the basis that the Veteran did not have a current diagnosis of colon cancer that was related to his military service.  The Veteran did not appeal that decision, nor was new and material evidence associated with the record within one year of its issuance

The Veteran did not appeal that decision, nor was new and material evidence associated with the record within one year of its issuance.  Accordingly, the June 2009 rating decision is final.  See 38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

The relevant evidence of record at the time of the June 2009 rating decision consisted of the Veteran's STRs and VA and private treatment records; and a June 2009 audiological examination report. 

Specifically, his STRs showed no diagnoses, complaints, or treatment related to left ear condition, stroke, low back condition, or colon condition.  VA treatment records showed that in 1995 and 2003 the Veteran underwent colonoscopies and was assessed with colon polyp.  See VA treatment record dated July 2009.  In a March 2009 VA treatment, the VA treatment provider documented the Veteran's reports that he had a mini stroke two to three years ago.  VA treatment records documents the Veteran's complaints of chronic low back pain.  See VA treatment record dated June 2009. In the June 2009 audiological examination report, the VA examiner indicated that the Veteran's ears canals were clear.  The examiner noted that the Veteran reported that he had left ear throbbing and that he was advised to seek medical evaluation.  

In July 2010, the Veteran submitted an application to reopen his previously denied service connection claims for an CVA, colon cancer, left ear infection, and a low back disability. 

As to the CVA or stroke, since the June 2009 rating decision, the relevant evidence includes an April 2013 private treatment record that shows that the Veteran was assessed with a CVA.  Additionally, in a May 2011 VA audiological examination report, the VA examiner recommended that the Veteran undergo further central auditory testing because of his inability to hear and his recent stroke.  As such, the May 2011 VA examiner's recommendation for further testing suggest that there is a correlation between the Veteran's CVA or stroke and his service-connected bilateral hearing loss. 

To this end, as stated above, the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade, 24 Vet. App. at 117.  The United States Court of Appeals for Veterans Claims (Court) has held that in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118

Therefore, the evidence received since the June 2009 could reasonably substantiate the service connection claim for CVA or stroke through consideration of an alternative theory of entitlement.  As indicated above, the evidence suggests that there is a correlation between the Veteran's CVA or stoke and his service-connected bilateral hearing loss.  This theory of entitlement to service connection was not previously considered in the June 2009 rating decision, and therefore, the claim is reopened. 

With respect to the low back disability, since the June 2009 rating decision, the relevant evidence includes a June 2010 VA treatment record contains a MRI impression degenerative changes in the lumbar spine.  Additionally, in the Veteran's November 2011 notice of disagreement, he suggested that he developed his low back disability during service and that he has the same low back disability since service.  Accordingly, the new reports about a continuity of symptomatology since service relate to an unestablished fact necessary to substantiate the claim, and raise a reasonable possibility of substantiating the claim.  See Shade, 24 Vet. App. at 117.  

Accordingly, the evidence received since June 2009 rating decision is new and material evidence, and the claims of service connection for CVA or stroke and low back disability are reopened.  Id.; 38 C.F.R. § 3.156.

As to the colon cancer, since the June 2009 rating decision, the evidence includes a November 2009 private treatment report that notes a history of colon cancer in 1999.  Moreover, the Veteran's VA treatment record list colon polyp in a problem list.  See VA treatment record dated October 2015.  With respect to the chronic ear infection, since the June 2009 rating decision, the relevant includes a May 2011 VA audiological examination report, which shows no left ear condition, other than his service-connected left ear haring loss.  Specifically, during the May 2011 VA examination, the Veteran denied any ear trauma.  Upon physical examination, the VA examiner noted that an otoscopy showed clear canals and intact tympanic membranes of the left ear. 

For the following reasons, new and material evidence has not been received within the meaning of 38 C.F.R. § 3.156 and the application to reopen the claim for service connection for a colon disability or left ear infection are not warranted. 

The above cited evidence, the November 2009 VA treatment record and the May 2011 VA audiological examination report, are cumulative and redundant of the evidence of record at the time of the prior final denial of the claims for a colon disability and a left ear infection, as the evidence fails to show a current diagnosis that is related to the Veteran's military service. 

To this extent, the evidence at the time of the prior final denial in June 2009, the evidence showed that the Veteran was assessed with a colon polyp.  Following the June 2009 final denial, VA treatment records continue to note colon polyp; and, in a November 2009 treatment record, a history of colon cancer is noted many years prior to the Veteran's service connection for colon cancer.  Notably, although the November 2009 treatment provider noted a history of colon cancer, the record is absent an indication that the Veteran did in fact have colon cancer.  Thus, the evidence reflects that the Veteran had a colon polyp at the time of the prior final denial in June 2009 and thereafter.  Similarly, as to the left ear infection, there was no evidence at the time of the prior final denial in June 2009 of a left ear infection, to include otitis media, or thereafter the prior final denial in June 2009.  Notably, upon physical examination in May 2011, there was no abnormalities found of the left ear, other than his service connection left ear hearing loss. 

Furthermore, the Veteran has not provided any statements indicating that his colon disability or left ear infection are due to his military service, other than submitting his service connection claims.  As such, there is no evidence that the Veteran has asserted continuity of symptomatology since service. 

As to the VA treatment records, additional clinical evidence does not relate to an unestablished fact necessary to substantiate the claim, nor would it trigger VA''s duty to assist.  38 C.F.R. § 3.156.  To the extent that the Veteran asserts that his disabilities are due his military service, this is a complex medical matter of the type as to which the courts have found lay evidence is not competent.  Jandreau v. Nicholson, 492 F.3d 1372, 1376, n. 4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  See also Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (a conclusory generalized lay statement alleging nexus between a current disability and service does not meet the standard to warrant a VA examination).
 

In sum, the evidence is duplicative and cumulative and does not show a current diagnosis or nexus between claimed colon disability and left ear infection and his military service.  Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board. 

Accordingly, the Board finds that new and material evidence has not been received to reopen the Veteran's previously denied claims for service connection for a colon disability, to include colon cancer, and left ear infection, to include otitis media, and the applications to reopen these claims must be denied.  

III.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 

Hearing loss is considered to be a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition thresholds using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran claims that his right ear hearing loss is due to his noise exposure during his military service.  In particular, he asserts that he was exposed to loud noises during the course of his military occupational specialty (MOS) as a cannon crewman.  He explains that he was regularly exposed to heavy artillery noise. 

The Veteran's DD Form 214 confirms that his MOS was a cannon crewman and, additionally, he was awarded an Expert Badge M-16 and Expert Badge Hand Grenade. 

In October 2003, the Veteran was afforded a VA audiology examination.  Pure tone thresholds were within normal limits.  Subsequently, in a June 2004 VA opinion, a physician provided a positive nexus between the Veteran's claimed right ear hearing loss and his military service; however, no rationale was provided.  

In the June 2009 VA audiological examination report, the Veteran was diagnosed with right ear hearing loss for VA purposes.  

In May 2011, the Veteran was afforded a VA audiological examination.  The VA audiologist reviewed the Veteran's claims file and opined that his right ear hearing loss is due to his in-service noise exposure.  The audiologist reasoned that the Veteran's MOS is " dee[med] highly probable to hazardous noise exposure" and the audiologist suggested that the Veteran had loss of right ear hearing during service. 

For the reasons below, entitlement to service connection for right ear hearing loss is warranted.

First, the evidence reflects right ear hearing loss as defined by VA.  See, VA audiological examination report dated June 2009.  Thus, a current disability has been demonstrated.

Second, as to the in-service injury element, there is no reason to dispute the Veteran's credible lay statement concerning his in-service noise exposure.  The Veteran's statements are consistent with service records that indicated that his MOS was a cannon crewman.  Therefore, his claimed exposure to loud noise during service is consistent with the circumstances, conditions, and hardships of his service, and is credible.  See 38 U.S.C. § 1154(a). 

The remaining question is therefore whether there is a nexus between his current right ear hearing loss and in-service acoustic trauma.

To this extent, there are two opinions of record that address the etiology of the Veteran's right ear hearing loss, in which both opinions provide a positive nexus between the Veteran's right ear hearing loss and his in-service acoustic trauma.  However, the June 2004 VA opinion is afforded less probative value as the physician did not provide a rationale for the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  Conversely, the May 2011 VA audiologist reviewed the claims file and provided a rationale for the positive opinion rendered.  The May 2011 VA opinion that found that the Veteran's right ear hearing loss is due to his in-service acoustic trauma is afforded probative value, as it was based on a review of the claims file and the rationale provided was consistent with the evidence of record.  Id.  

Therefore, the evidence is at least evenly balanced as to whether the Veteran's right ear hearing loss is related to his in-service noise exposure.  As the reasonable doubt created by this approximate balance in the evidence must be resolved in favor of the Veteran, entitlement to service connection for right ear hearing loss is warranted.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

The application to reopen a claim of service connection for right ear hearing loss is granted. 

The application to reopen a claim of service connection for an acquired psychiatric disorder is granted. 

The application to reopen a claim of service connection for a cervical spine disability is granted

The application to reopen a claim of service connection for stroke is granted.

The application to reopen a claim of service connection for a low back disability is granted.

As new and material evidence has not been received, the application to reopen the claim for service connection for a colon disability, to include colon cancer, is denied.

As new and material evidence has not been received, the application to reopen the claim for service connection for left ear infection, to include otitis media, is denied.

Entitlement to service connection for right ear hearing loss is granted.


REMAND

A.  Service Connection for Acquired Psychiatric Disorder, Cervical Spine, and Low Back Disabilities

The Veteran asserts that his acquired psychiatric disorder, cervical spine, and low back disabilities are due to his military service.

The Veteran's VA treatment records include current diagnoses, to include anxiety disorder NOS; cervical spondylosis with myelopathy; and degenerative changes in the lumbar spine.  See VA treatment records dated November 2012 and July 2015.

In a July 2015 VA treatment record, a VA psychiatrist documented that the Veteran related his psychiatric symptoms to his military service.  Furthermore, the Veteran, generally, asserts that he developed his cervical spine and low back disabilities during service due to in-service parachute jumps.  See Veteran's notice of disagreement dated November 2011. 

As such, the evidence of record suggests that the Veteran's acquired psychiatric disorder, cervical spine and low back disabilities may be associated with his military service.  He has not been afforded a VA examination nor has an opinion been obtained to determine the etiologies of his claimed disabilities.  Accordingly, a remand is necessary to afford the Veteran a VA examination as to his acquired psychiatric disorder and obtain a medical opinion as to the etiology of his cervical spine and low back disabilities.  See 38 U.S.C.A. § 5103A(d)(2) (2012); 38 C.F.R. § 3.159(c)(4)(i) (2017); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

B.  Service Connection for CVA or Stroke

The Veteran asserts that his CVA or stroke is due to his military service.  Alternately, the evidence of record suggests that that there is a possible correlation between the Veteran's CVA or stoke and his service-connected bilateral hearing loss.

The Veteran's private treatment records an assessment of a CVA. See, e.g., private treatment record dated April 2013.  Moreover, in the April 2013 private treatment record, the private treatment record notes the Veteran's slurred speech and inability to communication, following a CVA.  

In the May 2011 VA audiological examination report, the VA examiner recommended further central auditory testing because of the Veteran's inability to hear and his mini-strokes.  As such, the May 2011 VA examiner's recommendation for further testing suggest that there is a correlation between the Veteran's mini-strokes and his service-connected left ear disability.  Therefore, upon remand, the Veteran should be afforded a VA examination to determine the nature and etiology of his CVA or stroke. 

C.  Initial Rating for Left Ear Hearing Loss

The Veteran claims that his service-connected left ear hearing loss is not accurately depicted by currently assigned noncompensable rating and that his left ear hearing has worsened since last VA examination in May 2011.  See Veteran's notice of disagreement dated November 2011.   

Indeed, the Veteran has not been afforded a VA examination since May 2011 to assess the severity of his service-connected left ear hearing loss.  In light of the Veteran's statement that his left ear hearing loss may have worsen since his last VA examination and that his last examination was nearly 7 years ago, upon he should be afford him a new VA examination to determine the current severity of his service-connected left ear hearing loss.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) ("Where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination").  

D.  TDIU

In the Veteran's June 2012 notice of disagreement, he raised the issue of entitlement to a TDIU in the context with his claim for an initial higher rating for left ear hearing loss.  See Rice, 22 Vet. App. at 447.  However, the AOJ has not adjudicated this matter.  Therefore, upon remand, after giving the Veteran an opportunity to file a formal claim for a TDIU, the AOJ must address this matter, in the first instance, to avoid any prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Accordingly, the remaining claims are REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.  All such                   available documents should be associated with the claims file.

2.  Send to the Veteran a VA Form 21-8940, to enable him to file a formal application for a TDIU.

3.  Schedule the Veteran for a VA examination by a psychologist or psychiatrist to determine the nature and etiology of his acquired psychiatric disorder.  The claims file, to include a copy of this remand, must be send to the examiner for review; consideration of such should be reflected in the completed examination report.  All necessary tests should be conducted.

The psychiatrist or psychologist should clearly identify all psychiatric disorders, since approximately the date of the Veteran's claim in July 2010 (even if now asymptomatic or resolved).

If the examiner finds that the Veteran's meets the criteria for PTSD, the examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s). 

Then, as to any such disability other than PTSD, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that a current acquired psychiatric disability had its onset in service, or is otherwise related to service.

The psychiatrist or psychologist should not rely solely on the absence of medical records as a basis for the opinion and should consider the Veteran's statements, particularly his reports of continuity of symptoms.

The psychiatrist or psychologist should provide complete rationale for each opinion expressed and conclusion reached.

4.  The claims folder should be referred to an appropriate physician for an opinion as to the nature and etiology of the Veteran's cervical spine and low back disabilities.  A copy of this remand must be made available to the physician for review in connection with the requested opinion.

The physician should opine whether it is as at least as likely as not (50 percent probability or more) that the Veteran's cervical spine and low back disabilities, to include cervical spondylosis with myelopathy and degenerative changes in the lumbar spine, had its/their onset in service, manifested within one year of his separation from service, or is/are otherwise related to service, or.

The physician must provide reasons for each opinion given.

The physician is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  

5.  Then, schedule the Veteran for a VA examination, with an appropriate physician, to determine the nature and etiology of CVA or stroke. 

All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the physician, for review.  The claims file must be sent to the physician, for review.

The physician, should indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran's diagnosed CVA or stroke had its onset in service or is otherwise related to service. 

The physician should also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the service-connected bilateral hearing loss caused or aggravated his CVA or stroke.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.

In addressing the above, the physician should address the May 2011 VA audiologist statements that suggest that there is a correlation between the Veteran's CVA or stoke and his service-connected bilateral hearing loss. 

The physician must provide reasons for each opinion given.

6.  Schedule the Veteran for a new VA examination as to the severity of his service-connected hearing loss.  All necessary tests should be conducted.  The claims file must be sent to the examiner for review.

The examiner should examine the Veteran and render findings in accordance with the currently applicable disability benefits questionnaire.  All opinions must be supported by a detailed rationale.

7.  Thereafter, readjudicate the issues on appeal, to include entitlement to a TDIU.  If the benefits sought on appeal remain denied, provide the Veteran and his attorney with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).



Department of Veterans Affairs


